WASHINGTON, Circuit Justice
(charging jury). The voyage insured, is from New-York to Cape Francois; and if prevented from entering there, then to some other port, mentioned in the orders to the captain. If the jury should be of .opinion, on the evidence, that the captain was prevented, by the British squadron, from entering any of the ports mentioned in the instructions, and was compelled to end his voyage at Jamaica; then it was within one of the perils insured against, and the voyage was completely broken up. If so, the insured was at liberty to abandon, and claim for a total loss. As to the freight, the same principle applies. The voyage being defeated, the freight was lost. This would certainly have been the case, had the vessel and cargo belonged to different persons; and there is no difference, where the owner of the one, is also owner of the other.
The jury found the whole sum for plaintiff.